Citation Nr: 0901343	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for service-connected low back disability, status post back 
injury with L4-5 degenerative disc disease (DDD) with 
herniation.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision in which 
the RO continued a 40 percent disability rating for the 
veteran's service-connected low back disability.  The veteran 
filed a notice of disagreement (NOD) in March 2007, and the 
RO issued a statement of the case (SOC) in August 2007.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2007.


FINDING OF FACT

For the entire period of claim for increased rating, the 
veteran's low back disability, status post back injury with 
L4-5 DDD with herniation; has not manifested by ankylosis of 
the entire thoracolumbar spine, or incapacitating episodes 
having a total duration of at least six weeks during a 12 
month period; and has no separately ratable neurological 
manifestations. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability, status post back injury with L4-5 DDD with 
herniation have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  The Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in the claimant's 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (the Court) found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. 

In this appeal, in a March 2006 pre-rating letter, the RO 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  Also, in a May 2006 pre-rating notice 
letter, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for a higher rating for his service-connected low back 
disability, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA.  The May 2006 letter also set forth the 
criteria for higher ratings for the veteran's low back 
disability under the diagnostic code for intervertebral disc 
syndrome (IVDS).  As regards the requirements of Vazquez-
Flores, the Board finds that the May 2006 VCAA letter, which 
informed the veteran of the information and evidence 
necessary to substantiate his claim for a higher rating, and 
a March 2006 letter that explained how disability ratings are 
determined, satisfied the VCAA notice requirements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the increased rating issue on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the veteran's military and private medical records, and the 
reports of June 2004 and July 2006 VA (fee basis) 
Compensation and Pension examinations.  In addition, various 
written statements provided by the veteran, and his 
representative, on his behalf, are associated with the claims 
file.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  



II.  Criteria for Rating Disabilities of the Spine

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed, including the one year 
period prior to the date of receipt of claim to determine 
whether entitlement to increase arose, until a final decision 
is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The veteran's service-connected low back disability has been 
assigned a 40 percent rating since 1998 under Diagnostic Code 
5293, which is the old rating criteria in effect prior to 
September 2001 for rating intervertebral disc syndrome 
(IVDS).  Effective in 2002, then effective September 26, 
2003, the criteria for rating disabilities of the spine were 
revised and DC 5293 was renumbered as 38 C.F.R. 
§ 4.71(a), DC 5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  The current claim for increased rating in excess of 
40 percent was received in September 2005.  As the veteran's 
current claim for an increased rating was not filed until 
September 2005, only these revised criteria are applicable in 
the veteran's appeal.

Under Diagnostic Code 5243, effective September 26, 2003,  
IVDS may be evaluated under either the General Rating Formula 
for  Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for  Diseases and Injuries 
of the Spine, a 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2008).
 
When evaluating musculoskeletal disabilities, in addition to 
applying schedular criteria, VA may consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. 
§§ 4.40 and 4.45 are to be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under the revised rating criteria, forward flexion to 90 
degrees, and extension, lateral flexion, and rotation to 30 
degrees, each, are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  With incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  Note (1) 
to Diagnostic Code 5243 (effective September 26, 2003) 
provides that, for purposes of ratings under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

III.  Analysis of Rating of Back Disability

In this case, the veteran filed a claim for increased rating 
for low back disability in September 2005.  The veteran 
contends that his low back disability has worsened, to 
include ankylosis, and requests a disability rating in excess 
of 40 percent.  In his March 2007 notice of disagreement, 
through his representative, the veteran asserted that he had 
increased muscle spasms in his back and legs, and that he 
continued to experience numbness in the legs.  In the 
September 2007 substantive appeal, he asserted that the 
medical evidence showed he has unfavorable ankylosis of the 
entire spine.

The more recent evidence in this case includes a June 2004 VA 
compensation and pension examination, as translated, reflects 
that the veteran complained of chronic back pain and 
irradiating pain in his lower limbs of the radicular type.  
The veteran complained that he has to rest and sometimes even 
lie down after doing his usual domestic activities.  The 
veteran's walking distance did not appear to be greatly 
limited except during acute pain episodes.  On physical 
examination, the veteran walked with a very slight limp, 
mainly on the right, with considerable stiffness throughout 
the spine with "block" mobilization when changing 
positions.  He had moderate to clear difficulty in 
undressing, especially when taking off/putting on his shoes 
and socks.  The examiner noted dorsal kyphosis and forward 
projection of the spine, lumbar hyperlordosis with slightly 
prominent abdomen.   He had flexion to 70 degrees, extension 
to 20 degrees, right and left lateral inclination to 20 
degrees, and right and left rotation limited to 20 degrees.  
The examiner noted clear limitation of entire dorsal spine 
range of motion, indicating a certain level of spondylosis.  
Examination of the lumbar spine triggered pain in the 
procubitus, to include extension movement and flexion, which 
was less painful.  

Neurological examination in June 2004 was negative.  MRI 
showed multi-stage disc degeneration from D11-D12 to L5-S1 
without reduction of the body measurements of the lumbar 
canal.  The examiner's conclusion was that the veteran had 
chronic lumbar pain with more acute hyperalgic episodes that 
appeared to be worsening gradually, sometimes accompanied by 
sciatic pain.  The veteran appeared to be bothered by 
sensitivity disturbances in his lower limbs, but the 
neurological examination remained little changed apart from a 
loss of the Achilles reflexes.  There was no clinical 
argument in favor of diagnosing true sciatic by disc/nerve 
root involvement and the clinical picture did not correspond 
to narrow lumbar canal syndrome.  

Medical certificates from the veteran's private physician, 
dated from September 2004 to February 2005, reflect that due 
to significant low lumbalgia with sciatalgia and sciatalgic 
irradiation, the physician prescribed bed rest on various 
occasions, for no more than 20 days and intramuscular 
injections of Celestene.  

In an April 2006 letter, the veteran wrote that, due to his 
service-connected low back disability, he was in a recliner 
several hours each day and he had attacks running from his 
spine into the hips and down the legs.  He noted that his 
treatment sometimes consisted of physician prescribed bed 
rest and a combination of medications.  He wrote that he did 
some exercises every morning that strengthened the muscles by 
the spine and helped prevent attacks.  

A June 2006 lumbar scan revealed no sign of herniated disc or 
ascertainable radicular disc conflict, impingement and hollow 
L4-L5 and L5-S1 disc.  Also noted was relative shrinkage in 
L5-S1 foramina due to marginal osteophytosis and hypertrophy 
in the posterior articulations.  

A July 2006 VA (fee basis) compensation and pension 
examination report reflects that the veteran continued to 
complain of chronic "radicular" low back pain that occurs 
more frequently and radiates into the legs.  Physical 
examination revealed significant stiffness throughout the 
spine during mobilization "in sequence" while moving 
positions.  The examiner reported that he noticed pronounced 
dorsal kyphosis and hyper-lordosis of the spine along with a 
slightly prominent abdomen.  He had no signs of trouble in 
the static spine, in particular there was no evidence of 
scoliosis or dorsal swelling.  Range of motion testing 
revealed flexion to 65 degrees, extension to 20 degrees, 
lateral inclination to the right and left was 17 degrees 
while rotation to the right and left was limited to 20 
degrees.  Overall articular amplitude for the dorsal spine 
was limited by a certain degree of ankylosis.  The lumbo-
sacral mobility test while lying in bed provoked pain while 
outstretched.  Spine extension also caused pain.  
Neurological testing was negative.  The examiner concluded 
that the veteran suffered from chronic lumbago associated 
with non-systemic pain that radiates into the legs, but 
causes no neurological deficit.  The clinical evaluation 
found significant stiffness along the entire back, as 
previously noted in 2004, which is extremely limiting with 
regard to day-to-day activities.  

An April 2007 medical record from Landstuhl RMC notes that 
the veteran complained of spine stiffness and pain that 
occasionally went down to his knees.  Examination of the 
musculoskeletal system revealed normal movement of all 
extremities and a neurological examination was normal.  The 
assessment included that, per the veteran's report, he has 
spinal and disk disorder.  

In a July 2007 medical statement from the veteran's private 
doctor, it was noted that the veteran had a new episode of 
subacute lumbago accompanied by functional impairment and 
severe back pain that necessitated treatment.  The pain was 
caused by the veteran's known degenerating spine which 
includes discopathy and protrusions along the L4-L5 and L5-
S1.  
 
After reviewing all the evidence of record, and considering 
the pertinent evidence in light of the above criteria, the 
Board finds that the weight of the evidence demonstrates that 
a rating in excess of 40 percent for the veteran's service-
connected low back disability is not warranted for any period 
of the increased rating claim under either the General Rating 
Formula for  Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The Board finds that the weight of the evidence does 
not demonstrate unfavorable ankylosis of the entire 
thoracolumbar spine for any period of the increased rating 
claim, including the one year period prior to receipt of 
claim for increase.  

Notwithstanding the veteran's general assertions of ankylosis 
of the spine, the weight of the evidence of record does not 
demonstrate ankylosis, or limitation of motion that more 
nearly approximates ankylosis, of the spine for any period of 
the claim.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix 
v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 
8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996).   

In addition, the Board finds that the specific clinical 
findings and measures of ranges of motion of the veteran's 
thoracolumbar spine during the rating period outweigh the 
general assertions of ankylosis, and demonstrate limitation 
of motion, more of the lumbar spine than the thoracic spine, 
but show that the veteran has motion that does not more 
nearly approximate ankylosis of the thoracolumbar spine.  For 
example, at the June 2004 VA examination, the veteran was 
shown to have forward flexion to 70 degrees, extension to 20 
degrees, right and left lateral inclination to 20 degrees, 
and right and left rotation limited to 20 degrees.   The July 
2006 VA examination revealed thoracolumbar ranges of motion 
testing of flexion to 65 degrees, extension to 20 degrees, 17 
degrees lateral inclination to the right and left, and 20 
degrees of rotation to the right and left.  An April 2007 
medical record from Landstuhl RMC reflects examination 
findings of normal movement of all extremities.  

The Board has also considered entitlement to a higher initial 
rating based on functional impairment; however, the Board 
finds that the 40 percent rating properly compensates the 
veteran for the extent of his functional loss due to pain and 
other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  In 
this regard, while the veteran's motion was found to be 
limited by pain, the Board notes that the revised criteria 
contemplate symptoms such as pain, stiffness, aching, etc., 
if present, thus, evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the sections of the 
rating schedule for evaluating neurological disabilities.  
See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  The Board has 
considered the veteran's complaints of pain in evaluating the 
disability under consideration.  However, the Board finds 
that the weight of the evidence does not demonstrate that the 
veteran's pain is so disabling as to effectively result in 
ankylosis, which is required for the next higher rating of 50 
percent under the rating criteria.  Thus, even with 
consideration of factors indicated in 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, 8 Vet. App. at 204-7, the evidence does not 
demonstrate limitation of motion that more nearly 
approximates unfavorable ankylosis of the entire 
thoracolumbar spine, as required for a higher disability 
rating of 50 percent under the General Rating Formula for  
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. 

Additionally, the Board finds that the weight of the evidence 
demonstrates no incapacitating episodes having a total 
duration of at least six weeks during a 12 month period at 
any time during the increased rating claim under Diagnostic 
Code 5243.  38 C.F.R. § 4.71a.  Many of the clinical findings 
during the rating period revealed normal neurological 
findings, although the Board recognizes and has considered 
the symptoms of radiating pain and radicular symptoms 
associated with the degenerative disc disease.  Even 
considering the evidence showing such symptoms, including 
during reported periods of exacerbation of symptoms, the 
evidence pertaining to bed rest prescribed by a physician 
consists of the medical certificates from the veteran's 
private physician, dated from September 2004 to February 
2005, that reflects that the physician prescribed bed rest on 
various occasions, for no more than 20 days, or approximately 
three weeks.  This evidence shows prescribed bed rest of 
three weeks, which does not meet or more nearly approximate 
the criteria of incapacitating episodes of at least six weeks 
during this, or any, 12 month period during the increased 
rating claim, as required for a higher rating of 60 percent 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  As 
noted above, in this case, there is no indication of a 
diagnosed neurological disorder, and no indication that any 
separately ratable neurological manifestation is associated 
with the service-connected disability.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected low back disability, status post back 
injury with L4-5 DDD with herniation, has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  There also is no 
objective evidence that the back disability has warranted 
frequent periods of hospitalization, or that the back 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  

As indicated above, even the schedular rating criteria 
contemplate limitations of motion and function due to a host 
of orthopedic factors, including pain.  In addition, the 
schedular rating criteria provides for ratings not only on 
limitation of motion and orthopedic clinical findings, but 
also on neurological impairment and incapacitating episodes 
due to any aspect of the service-connected back disability.  
In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons, the Board finds that a rating in excess of 
40 percent for low back disability, status post back injury 
with L4-5 DDD with herniation, must be denied for the entire 
period of increased rating claim.  For all the foregoing 
reasons, the Board also finds that there is no basis, under 
either the General Rating Formula for  Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, for a staged 
rating for any period of claim for increase.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of- the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A rating in excess of 40 percent for low back disability, 
status post back injury with L4-5 DDD with herniation, is 
denied


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


